The opinion of the court was delivered, November 21st 1867, by
Agnew, J.
It is a mistake to suppose that the plaintiff’s claim fell within the Statute of Frauds. The defendant was not charged upon any special promise to answer the debt or default of another. He did not assume to pay the debt of another to the plaintiff', but he requested the plaintiff to pay a debt wrhieh he himself owed to another. Whether he .owed it individually or as a partner matters not, as he has not pleaded in abatement, and the proof shows no recognition of the debt as a partner merely. Before the arbitrators, Oliphant distinctly admitted that the note was a debt coming to Patterson from him; that this amount was due Mr. Patterson. The account also was claimed by Patterson, as paid at Oliphant’s request, and Oliphant admitted that this sum ($483.02) was correct. The court submitted the recognition of these debts to the jury, -with the instruction that the subsequent recognition of the obligation to pay the plaintiff, was equal to proof of payment at the defendant’s own request. The jury *370found the fact, and this distinguishes it from a mere promise to pay the debt of another.
We discover no error, and the judgment is therefore affirmed.